862 F.2d 313Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jasper BUCHANAN, Plaintiff-Appellant,v.Carroll CAMPBELL, Grady A. Wallace, Frank Burke, Defendants-Appellees.
No. 88-6746.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 27, 1988.Decided Nov. 4, 1988.

Jasper Buchanan, appellant pro se.
Ruby B. McClain, Office of Attorney General, Carl Norman Lundberg, South Carolina Department of Probation, Parole & Pardon Service, for appellees.
Before JAMES DICKSON PHILLIPS, MURNAGHAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Jasper Buchanan, a South Carolina inmate, appeals the district court's dismissal of his 42 U.S.C. Sec. 1983 action.  This appeal is without merit.


2
Buchanan sued two members of the state parole board and the governor of South Carolina alleging various violations of his constitutional rights arising out of the denial of his parole.  The only relief sought by Buchanan was $250,000 in damages.


3
We agree with the district court that the parole board members are immune from suits for damages under Sec. 1983.   Pope v. Chew, 521 F.2d 400 (4th Cir.1975).  We also agree that Buchanan failed to state a claim against the governor because he failed to provide any evidence that the governor had any personal involvement in the wrong complained of.   Vinnedge v. Gibbs, 550 F.2d 926 (4th Cir.1977).  However, given these reasons for denying relief, we are of the opinion that the dismissal should have been with prejudice rather than without prejudice as the district court's judgment order provides.  Accordingly, pursuant to 28 U.S.C. Sec. 2106, we modify the district court's judgment to reflect a dismissal with prejudice and affirm.


4
We dispense with oral argument because the dispositive issues recently have been decided authoritatively.

AFFIRMED AS MODIFIED